CHRISTIAN, Judge.
— The offense is receiving and concealing stolen property; the punishment, confinement .in the penitentiary for three years.
Leroy Nelson and Carl Mathews burglarized! a box car and took therefrom chewing gum, tobacco and several boxes of crackers, the aggregate value of said property being over fifty dollars. Nelson testified that he went to the home of appellant and offered to sell him the stolen property. Appellant told him he would give him nine dollars for a case of chewing gum, but said he would have to look at the other property before setting a price. At this juncture, we quote from the testimony of Nelson, as follows: “I told him I would let him fix his own price and tell me, and if I didn’t like it I could tell him. And he asked me to name what I had and I said tobacco, chewing tobacco and a case of Granger cut and cigarettes. He said he would give me nine dollars for the case of chewing gum, but said he would have to look at the other first.” Appellant and the witness then drove to the railroad track where the property had been hidden. Nelson and Mathews carried said property to the car and placed it on the ground. Appellant said: “Don’t put it all in here.” However, they placed three boxes of chewing tobacco in the car. The other articles were placed on the ground. Appellant sat in the car and took no part in bringing the property to the car. No agreement was reached as to the price he would pay for any of the property except the chewing gum, the value of which was twenty-eight dollars. The value of the chewing tobacco Nelson placed in appellant’s car was thirteen dollars and fifty cents. Before the trade was consummated officers came on the scene and arrested the parties.
It is appellant’s contention that the evidence fails to support a conviction for receiving stolen property of the value of fifty dollars. We are inclined to agree with him. According to the State’s testimony, appellant agreed to pay nine dollars for the chewing gum. He refused to set a price on the balance of the property until he saw it. Nelson told him at the time he made the trade with him, in effect, that he would tell him when he set his price whether he would take it. At the most, appellant received three boxes of chewing tobacco of the value of $13.50, and chewing gum of the value of $28, and was negotiating, for Other property which he did not get. Under *21the circumstances, the opinion is expressed that the conviction cannot stand.
The indictment is deemed sufficient.
The judgment is reversed and the cause remanded.

Reversed and remanded.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.